Citation Nr: 1046015	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected pulmonary sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 
1977.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision rendered by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).  
 
The Board previously remanded this matter in October 2009 and May 
2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This matter was previously remanded in October 2009 because the 
Veteran had identified potentially relevant but still outstanding 
VA outpatient treatment records.  Specifically, the Veteran 
reported receiving treatment for a headache disorder through the 
Denver VA Medical Center as early as January 1978.  These 
records, if available, would help to substantiate his contention 
that he had headaches ever since discharge from the military.  

Here, in October 2009, the Agency of Original Jurisdiction (AOJ) 
requested the records from the Denver VAMC.  The AOJ received 
numerous VA treatment records; the earliest being dental records 
from August 1992.  No explanation was provided by the Denver VAMC 
as to the availability of records prior to such date.  

The Secretary's duty to assist includes making "reasonable 
efforts to obtain relevant records ... that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain."  38 U.S.C. § 5103A(b)(1); see Moore v. 
Shinseki, 555 F .3d 1369, 1372-75 (Fed.Cir.2009).  If the records 
are maintained by a Federal department or agency, "efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would be 
futile."  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(e) (2010).  
If the Secretary is unable to obtain those records after making 
reasonable efforts to do so, the Secretary must provide notice of 
that fact to the claimant.  38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 
3.159(e).  

Here, it is unclear if the records prior to 1992 are unavailable.  
Thus, further clarification from the VAMC is required.  In 
addition, the AOJ must notify the Veteran that the identified 
records are unavailable.  

The Board also observes that the Veteran underwent a VA 
examination in January 2010.  In rendering an opinion as to the 
relationship between the Veteran's headache disorder and his 
service-connected sarcoidosis, the examiner stated:

Apparently he has minimal activity of his pulmonary 
sarcoidosis however it is possible to have effects from 
systemic sarcoidosis.  I do not have enough information at 
this time to determine if headaches are related to 
sarcoidosis without resorting to speculation.  

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. 
App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

With respect to medical examinations, the Court has held that "a 
medical opinion ... must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Court has also indicated that in evaluating the medical 
opinion evidence, (1) the testimony is based upon sufficient 
facts or data; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has applied 
the principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, the Court recently stated that before the Board can 
rely on an examiner's conclusion that an etiology opinion would 
be speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 
393-94 (2010).

The Board acknowledges that there are cases when an examiner is 
unable to render a medical opinion due to limits to the most 
current medical knowledge.  Here, however, it is unclear to the 
Board why the examiner was unable to render an opinion without 
resorting to speculation, and, more importantly, what, if any, 
additional information was required prior to rendering an 
opinion.  As such, clarification is necessary prior to further 
consideration of this matter by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the VAMC in 
Denver, Colorado and determine whether any 
treatment records exist for the period from 
January 1978 to August 1992.  If records are 
available, they should be obtained.  If they 
are not available, documentation as to the 
reason for such should be associated with the 
claims file.  Thereafter, the Veteran should 
be given appropriate notice in compliance 
with 38 C.F.R. § 3.159(e).  

2.  Thereafter, return the Veteran's claims 
file to the examiner who conducted the 
December 2009 VA examination.  The examiner 
should be directed to provide a supplemental 
opinion addressing the following:  

a) What, if any, additional information or 
testing is required prior to rendering an 
opinion as to the relationship between the 
service-connected sarcoidosis and the 
headache disorder?

b)  If additional information or testing 
is required, to the extent possible, the 
examiner should undertake efforts to 
obtain the additional information or 
conduct the testing.  

c)  Upon completion of obtaining any 
additional information or evidence, or if 
no further information is needed, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e. a 50 percent probability or better) 
that (1) service-connected sarcoidosis 
causes the headache disorder; (2) that 
service-connected sarcoidosis aggravates 
the headache disorder; and (3) that the 
headache disorder was otherwise incurred 
or aggravated during active duty service.  

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and fully explain why an 
opinion cannot be provided without resort to 
speculation.

3.  After completing the requested actions 
and any additional notification and/or 
development action deemed warranted, the 
RO/AMC must readjudicate the claim of service 
connection for a headache disorder, to 
include as secondary to service-connected 
pulmonary sarcoidosis.  If the benefit sought 
on appeal remains denied, the RO must furnish 
to the Veteran and his representative a 
supplemental statement of the case and afford 
them an opportunity to respond.  Thereafter, 
the appeal must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


